DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 5, 7, 12, 14, 17-24 are allowed.

The following is an examiner’s statement of reasons for allowance: The newly recited prior art Haub discloses a memory storing a program (col. 3, lines 16-18, memory medium); a display device (col. 4, lines 49-50 computer system may be coupled to a display); a user interface device (col. 4, line 46, user interface devices); and a processor (col. 4, lines 6-7, computer system may include at least one CPU) configured to execute the program to implement a process including: (a) displaying, on the display device, a first display section configured to display at least one axis of signal detection along a first direction (col. 5, lines 4-8, a plurality of graphs may be displayed on a display, each graph may include at least two axes and may visually represent data, e.g. technical data, measurement data, etc.  FIGS 3A and 3B illustrate two graphs which may be displayed on the display); (b) displaying, on the display device, a second display section configured to display a plurality of signal waveforms based on the signal 
However it is noted that the prior art fails to render obvious updating the second display section displayed at step (b), such that a plurality of circular regions each surrounding the respective locations specified by the user at step (c) are displayed in a different color from other locations in the second display section and (e) displaying marks on the axis in the first display section, the marks being displayed at time locations on the axis .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/         Primary Examiner, Art Unit 2616